DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki (US 20100302756 A1) in view of Kanemoto (US 20130255378 A1) and Ichitani et al. (JP 62210651 A, hereinafter Ichitani).
As to claim 1, Otsuki teaches a vibrator device comprising: 
an electronic component 17 (fig. 8, ¶82) comprising a base 17a (fig. 3c) having a recess (“a cavity” – see ¶64), an element (sensor element that is “arranged in the cavity” - ¶64) that is arranged inside the recess, and a lid 17b that is bonded to the base so that the vibrator element is accommodated between the base and the lid (as taught by ¶64); 
a molded body 55 covering the electronic component 17.
Otsuki does not teach that the element is a vibrator element, and
an elastic member that is arranged between the lid and the molded body.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Otsuki such that each of the gyro sensors 17, 18, 27 (see ¶78 of Otsuki) uses a sensing element comprising a vibrator element as taught by Kanemoto since such modifications would be simple substitutions of one angular velocity sensing structure for another (¶64-65 and ¶71 of Otsuki teach that the electronic components 17-18, 27 are gyro sensing devices) for the predictable result that angular velocity is still successfully detected.
Regarding the elastic member, 
[AltContent: textbox (5)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    574
    290
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Otsuki as modified to have an elastic element arranged between the top of the electronic component and the molded body as taught by Ichitani to prevent defects caused by a difference in thermal expansion coefficients between the electronic component and molded body (in the translation of Ichitani, see pg. 3 lines 12-19).

As to claim 2, Otsuki as modified teaches wherein a thickness at a center of the elastic member 5 (Ichitani) is larger than a thickness at an edge of the elastic member (see figs. 1-2 of Ichitani).

As to claim 4, Otsuki as modified teaches the limitations of the claim except wherein a Young's modulus of the elastic member is lower than a Young's modulus of a material constituting the lid.
Kanemoto further teaches wherein the lid 50 is made of silicon (¶89; ¶89 also teaches that the lid maintains a vacuum inside the electronic component; this is relevant because Otsuki’s lid 17b is also used to maintain a vacuum – see ¶64 of Otsuki).

Otsuki as modified teaches wherein a Young's modulus of the elastic member (in the translation of Ichitani, pg. 3 lines 9-19 teaches that the elastic element 5 is made of silicone rubber; the attached evidentiary reference “Silicone Rubber” teaches that the Young’s modulus of silicone rubber is 0.001-0.05 GPa) is lower than a Young's modulus of a material (silicon, as taught by Kanemoto) constituting the lid (the attached evidentiary reference “A Background to Silicon and its Applications” teaches that the Young’s modulus of silicon is 140-180 GPa).

As to claim 5, Otsuki as modified teaches wherein the elastic member 5 (Ichitani) is made of silicone rubber (in the translation of Ichitani, see pg. 3 lines 9-19).

As to claim 6, Otsuki as modified teaches wherein the vibrator element 112 (Kanemoto) is a sensor element configured to detect a physical quantity (¶65 of Kanemoto teaches that the electrodes 126 of the vibrator element 112 are used for detecting angular velocity).

As to claim 7, Otsuki teaches a plurality of the electronic components 17-18, 27.

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki in view of Kanemoto and Ichitani as applied to claim 1 above, and further in view of Lim et al. (US 20090008756 A1, hereinafter Lim).
As to claim 3, Otsuki teaches the limitations of the claim except wherein a melting point of the elastic member (the attached evidentiary reference JP H0857446 A teaches, on line 8 from the bottom of pg. 2 of the translation, that the melting point of silicone rubber is 230-240 degrees C) is higher than a melting point of a material constituting the molded body.
Lim teaches a device comprising electronic components 3, 5 encapsulated by an encapsulation compound (not shown - ¶30) that is molten at 170 degrees C (¶26 and ¶32; the encapsulation compound is analogous to Otsuki’s molded body since they are both encapsulants).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Otsuki as modified such that the molded body is made of an encapsulation compound that is molten at 170 degrees C as taught by Lim since such a modification would be a simple substitution of one encapsulation material for another for the predictable result that electronic components are still successfully protected.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki (US 20100302756 A1) in view of Wang et al. (US 20040189198 A1, hereinafter Wang) and Ichitani et al. (JP 62210651 A, hereinafter Ichitani).
As to claim 1, Otsuki teaches a vibrator device comprising: 

a molded body 55 covering the electronic component 17.
Otsuki does not teach that the element is a vibrator element, and
an elastic member that is arranged between the lid and the molded body.
Wang teaches an angular rate sensor (¶21; fig. 2) comprising a vibrator element 52a (¶21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Otsuki such that each of the gyro sensors 17, 18, 27 (see ¶78 of Otsuki) uses a sensing element comprising a vibrator element as taught by Wang since such modifications would be simple substitutions of one angular velocity sensing structure for another (¶64-65 and ¶71 of Otsuki teach that the electronic components 17-18, 27 are gyro sensing devices) for the predictable result that angular velocity is still successfully detected.
Regarding the elastic member, 
Ichitani teaches an electronic component 3 and an elastic element 5 (figs. 1-2 above; the Examiner notes that the elastic element is given the reference character “5,” such as on pg. 3 of the translation, but was not labeled in the figures) arranged between the top of the electronic component and a molded body 7 (in the translation, pg. 3 lines 9-19 teaches that the elastic element 5 is made of silicone gel or silicone rubber and is coated on the electronic component 3 prior to molding the molded body 7).
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki in view of Wang and Ichitani as applied to claim 1 and further in view of DCamp et al. (US 20050253283 A1, hereinafter DCamp).
As to claim 8, Otsuki as modified teaches the base includes an upper surface (on top of the base 17a in fig. 2 of Otsuki; also see the description of the “upper surface” in ¶64) through which the recess is defined (¶64 of Otsuki teaches that the lid 17b hermetically seals the recess in the base, and the lid is on the upper surface of the base, meaning the recess is defined through the upper surface of the base), a lower surface opposite to the upper surface (see fig. 2c of Otsuki), and a side surface extending between the upper surface and the lower surface (see fig. 2c of Otsuki),
the recess is defined through the upper surface of the base (as already recited above),
the lid is attached closely (¶64 of Otsuki) to the upper surface of the base to close an opening of the recess (¶64, Otsuki),
the elastic member 5 (Ichitani) is in contact with the lid 17b (of Otsuki; Ichitani teaches that the elastic member 5 is disposed along the whole upper surface of the 
the elastic member is not in contact with the side surface of the base 17a (Otsuki; as taught in Ichitani’s fig. 2, the elastic member does not contact the sides of the electronic component 3; when Otsuki is modified in view of Ichitani, the result is that the elastic member does not contact the side surface of Otsuki’s base).
Otsuki as modified does not teach wherein the lid is bonded, per se, and
wherein the elastic member contacts a portion of the upper surface of the base disposed outside of the lid.
Wang further teaches the concept of bonding a lid 34 to a base 32 (¶28, ¶35 and fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Otsuki as modified such that the lid is bonded to the base as taught by Wang since such a modification would be a simple substitution of one method of closely attaching the lid to the base for another for the predictable result that the recess is still successfully sealed.
Regarding the contact between the elastic member and the upper surface of the base, 
DCamp teaches an electronic component 10 comprising a base 12 and lid 14 attached to the base to contain a vacuum (¶18) for a sensor element 24 (¶16), wherein the base and lid are integrated in such a manner that the top of the lid and the uppermost surface of the base are coplanar.

Otsuki as modified teaches wherein the elastic member 5 (Ichitani) contacts a portion of the upper surface of the base disposed outside of the lid (as taught by DCamp a portion of the base forms the upper surface of the electronic element, meaning the elastic member contacts this portion of the base at the upper surface of the base in the modified Otsuki).
Response to Arguments
Applicant's arguments filed 10/30/21 have been fully considered but they are not persuasive. 
Applicant argues on pg. 7 that Ichitani’s element 3 corresponds to the claimed vibrator element that is arranged inside a recess of an electronic component base and accommodated between the base and a lid of the electronic component for the reason that “Ichitani...makes no reference to the semiconductor element being received within any package, e.g., a base and lid.”
Applicant’s argument is not persuasive. For at least the reasons given by Applicant, one of skill in the art would NOT consider Ichitani’s element 3 to correspond to the claimed vibrator element in a recess between a lid and base. Since Ichitani’s element 3 is directly in contact with the encapsulant 7 and is not contained within a base and lid, as pointed out by Applicant, Ichitani’s element 3 is analogous to Otsuki’s element 17 which is also in direct contact with an encapsulant 55 and is not contained within a base and lid.

Applicant argues therefore (see the first paragraph of pg. 8) that since Ichitani’s element 3 corresponds to the claimed vibrator element, the combination of Otsuki and Ichitani would result in Ichitani’s elastic member 5 being coated on Otsuki’s sensor element inside of Otsuki’s electronic element 17.
Applicant’s argument is not persuasive for at least the reasons discussed with respect to Applicant’s previous argument.

As to claim 4, Applicant alleges on pg. 8 that the Office Action states that Kanemoto’s lid is made of silicone and that the Office Action modifies Otsuki’s lid to be made of silicone.
However, Applicant is incorrect. Kanemoto’s lid is made of silicon and the Office Action modifies Otsuki’s lid to be made of silicon in light of Kanemoto’s teachings. The Examiner respectfully notes that silicon and silicone are two different materials.

With respect to the modification of Otsuki to have a silicon lid as taught by Kanemoto in the rejection of claim 4, Applicant argues on pg. 9 that it is impermissible hindsight to combine elements, from different references, made of different materials.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant fails to explain why the elements from the different references would not be obvious to combine. In the case of claim 4, silicon caps as taught by Kanemoto are a well-known feature in the art of MEMS packaging, and as explained in the claim 4 rejection, both of Otsuki’s and Kanemoto’s lids provide sealing to maintain a vacuum, meaning the substitution of one kind of lid for the other, for predictable results, would have been obvious.

Applicant argues on pg. 9 that “using the claimed vibrator device as a template for its own reconstruction when the primary cited reference did not contain or suggest that knowledge Is an inappropriate process by which to determine patentability.”
Applicant’s argument is not persuasive. As best understood by the Examiner, Applicant argues that modifying Otsuki to have a vibrator element is impermissible hindsight simply because Otsuki does not teach a vibrator element.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Additionally, Otsuki is not modified to have merely “a vibrator element.” As explained in the rejection of claim 1, Otsuki teaches a gyro sensor with a sensing element, but does not teach whether the sensing element is a vibrator element. It is well known in the art of gyroscopes to use vibrator elements to detect angular velocity. For example, area G01C19/56 of the Cooperative Patent Classification is dedicated to “Turn-sensitive devices using vibrating masses, e.g. vibratory angular rate sensors based on Coriolis forces.” Kanemoto teaches the concept of a gyro sensor that uses a vibrator element. Therefore, modifying Otsuki in view of Kanemoto merely replaces Otsuki’s angular velocity sensor element with Kanemoto’s angular velocity sensor element formed with a vibrator element, for the predictable result that angular velocity is still successfully detected. “The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.” See. MPEP 2143(I)(B). In this case, substituting a known gyro sensor for another that has a vibrator element, for the predictable result that angular velocity is still detected, would have been an obvious modification.

As to claim 3, Applicant argues on pg. 9 that Lim does not remedy the alleged shortcomings of Otsuki, Kanemoto and Ichitani with respect to claim 1.


Applicant argues further on pg. 9 that the Office Action “unjustifiably” combines materials separately taught in four different references into a single proposed embodiment, and suggests that such modifications are impermissibly hindsight with reference to Applicant’s arguments pertaining to claim 4. Applicant further alleges that the prior art references disclose different materials and provide no reason to create a single device from the different materials.
Applicant’s arguments with respect to impermissible hindsight are unpersuasive for substantially the same reasons discussed above with respect to claim 4. Furthermore, Applicant merely argues that the combinations are unobvious for the mere fact that different materials are combined, without articulating *why* the different materials allegedly make the combinations unobvious.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853                                                                                                                                                                                                        
/JILL E CULLER/Primary Examiner, Art Unit 2853